DuPONT, J.
This cause is brought up from a Justice’s Court, by writ of certiorari; and the question presented for our consideration is, whether this Court will entertain jurisdiction of the same.
*305The second section of the fifth article of the Constitution provides that “the Supreme Court, except in cases otherwise directed ip this Constitution, shall have appellate j urisdiction only, which shall be coextensive with the State, under such restrictions and regulations, not repugnant to this Constitution, as may from time to time be prescribed by law; provided that the said Court shall always have power to issue writs of injunction, mandamus, quo warranto, habeas corpus, and such other remedial and original writs, as may be necessary to give it a general superintendence, and control of all other Courts.”
It is not doubted, but that under the latitude given by the said proviso, a writ of certiorari will lié from this Court to any of the inferior jurisdictions, whenever an appropriate case may be presented, or it shall become necessary for the attainment of justice. This, however, is not such a case; the object of the plaintiff in certiorari, in removing his case to this Court, is to have certain errors, which are alleged to have been committed by the Justice of the Peace who decided the case, corrected here. It is a sufficient answer to his application to say, that the' statutes have provided an ample remedy for him, by ganting to him an appeal to, or writ of certiorari from the Circuit Court.—. Vide Thomp. Dig., 364.
Let the certiorari be dismissed with costs.